IN THE INDIANA SUPREME COURT


FEDERATED RURAL ELECTRIC     )
INSURANCE EXCHANGE,          )
                 appellant,       )
                                  )
      v.                          )     cause no. 49S05-0408-CV-381
                                  )
NATIONAL FARMERS UNION       )
PROPERTY AND CASUALTY        )
COMPANY,                          )
                 appellee.        )


                               PUBLISHED ORDER

      The Court of Appeals issued its opinion  in  this  case  at  Federated
Rural Elec. Ins. Exch. v. Nat’l  Farmers  Union  Prop.  and  Cas.  Co.,  805
N.E.2d  456  (Ind.  Ct.  App.  2004),  vacated.   Federated  Rural  Electric
Insurance Exchange filed  a  petition  to  transfer  jurisdiction  over  the
appeal to the Supreme Court.  The Supreme  Court  granted  the  petition  to
transfer, thereby vacating the Court of Appeals opinion pursuant to  Indiana
Appellate Rule 58(A).

      After the Supreme Court granted transfer, but before the Court had  an
opportunity to issue its opinion, the  parties  filed  a  “Joint  Motion  To
Dismiss Appeal.”  The motion represents that the parties have settled  their
differences and requests that the Court dismiss the appeal.  The  Court  now
grants the parties’ motion and hereby dismisses the appeal.   The  Court  of
Appeals opinion remains vacated.

      The Clerk is directed to send copies of this order to all  counsel  of
record, including counsel for all  amici  curiae;  and  to  West  Publishing
Company for publication in the bound volumes of the Court’s decisions.

      Done at Indianapolis, Indiana this ______day of  October, 2004.


                                       _________________________
                                      Randall           T.           Shepard
                       Chief Justice of Indiana

All Justices concur.